DETAILED ACTION
Disposition of Claims
Claims 1-2, 4, 12-13, 17, and 24-27 were pending.  Claims 3, 5-11, 14-16, and 18-23 have been cancelled.  Amendments to claims 1 and 17 are acknowledged and entered.  Claims 1-2, 4, 12-13, 17, and 24-27 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US 20190247470 A1, Published 08/15/2019.  Amendments to the specification presented on 10/09/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 10/27/2021 regarding the previous Office action dated 04/28/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Response to Amendment
The declaration under 37 CFR 1.130 filed 10/27/2021 is sufficient to overcome the rejection of claims based upon 35 USC 103, as the “Wollebo” prior art is no longer available as prior art.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-2, 4, 12-13, 17, and 24-27 under 35 U.S.C. 103 as being obvious over Wollebo et. al. (Wollebo HS, et. al. PLoS One. 2015 Sep 11;10(9):e0136046. eCollection 2015., CITED ART OF RECORD; hereafter “Wollebo”) and Khalili et. al. (US2017/0333572 A1, Priority 10/30/2014, CITED ART OF RECORD; hereafter “Khalili”) in view of Quake et. al. (US2016/0060655A1, Pub. 03/03/2016; Priority 05/30/2014; hereafter “Quake”), Tan et. al. (US20090062225A1, Pub. 03/05/2009; hereafter “Tan”), and Kennedy et. al. (Kennedy EM, et. al. Methods. 2015 Dec;91:82-86. Epub 2015 Aug 17.; hereafter “Kennedy”.) is withdrawn in light of the Wollebo reference being removed as available prior art.



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained.)  Claims 1-2, 4, 12-13, 17, and 24-27 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-60 of copending Application No. 15/523,272 (reference application) in view of Quake et. al. (US2016/0060655A1, Pub. 03/03/2016; Priority 05/30/2014; hereafter “Quake”) and Bellizzi et. al. (Bellizzi A, et. al. Clin Dev Immunol. 2013;2013:839719. Epub 2013 Apr 17.; hereafter “Bellizzi”).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the Office has failed to establish why one of ordinary skill would alter the claimed invention of ‘272, first arguing that Quake clearly describes any “meets [sic] and bounds for defining a ‘structural target’.”  The Office disagrees.  Quake at ¶[0091] clearly describes that gRNA would 
Applicant then argues that the Office fails to establish that Quake describes targeting a viral capsid protein, specifically the VP1 gene of HSV.  First, it is unclear why the Office would need to establish that Quake describes “VP1 gene of HSV”, as the instant claims are not drawn towards VP1/2 or UL36 of HSV.  Further, as set forth supra, Quake describes targeting the capsid protein of HBV, and describes targeting proteins that are essential for viral infectivity.  One of skill in the art would easily take the guidance from Quake and apply it to other essential viral proteins, such as essential proteins for infectivity, which include capsid proteins such as those HBcAg targeted by Quake.  Therefore, this argument is not persuasive.
Applicant then argues that the Office fails to establish that Bellizzi “describes targeting HSV with a CISPR [sic] gene editing system”.  Again, it is unclear why Bellizzi would need to describe anything to do with HSV (herpes simplex virus type 1 or type 2, HSV-1 or HSV-2).  Bellizzi was not utilized to teach the CRISPR/Cas9 system or its utilization in treating viral infections, but was utilized as a review that showed the art at the time of filing was clearly apprised to the essential genes of human polyomaviruses, especially JC virus (JCV), and those essential genes included Tag and VP1.  As Quake teaches targeting genes essential to viral infectivity with the gRNA in a CRISPR/Cas9 system, and specifically notes targeting the envelope and capsid proteins of a virus, one of skill in the art, looking at the ‘272 claims, 
Applicant then argues that Bellizzi fails to resolve the general deficiencies of Quake.  The Office utilized the teachings of Bellizzi not to teach the CRISPR/Cas9 system, but to reinforce the art was well-versed in the essential proteins of JCV.  As set forth supra, the teachings of Quake were not determined to be deficient, and Bellizzi was only utilized to show the well-known facts of JCV in the art.  Therefore, this argument is not persuasive.
Applicant finally argues that the Office has failed to provide a reason why a person of ordinary skill in the art would target VP1 in combination with Tag, given the disclosures of Quake and Bellizzi.  The Office reiterates the arguments presented supra, and summarizes that Quake clearly teaches the use of CRISPR/Cas9 technology in treating viral infections, especially latent viral infections, through targeting multiple essential viral proteins, such as envelope and capsid proteins.  Bellizzi was utilized to show the art was well-versed in what the essential proteins were for JCV infectivity, and identified VP1 and Tag as essential proteins.  Therefore, this argument is not persuasive.
Taking the entirety of the arguments as a whole, Applicants arguments are not persuasive with respect to Quake and Bellizzi rendering obvious the addition of VP1 to the compositions and methods of the ‘272 claims, and the rejection is maintained. 


(Rejection maintained.)  Claims 1-2, 4, 12-13, 17, and 24-27 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of copending Application No. 16/301,097 in view of Quake and Bellizzi (supra).
Response to Arguments
supra regarding the teachings of Quake and Bellizzi.

(Rejection maintained.)  Claims 1-2, 4, 12-13, 17, and 24-27 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 16/072,636 in view of Quake and Bellizzi (supra).  
Response to Arguments
Applicant's remarks filed 10/27/2021 did not appear to address the rejection over the ‘636 application.  Regardless, the Office contends the rejection is valid for the reasons set forth in previous actions and for the reasons set forth supra regarding the teachings of Quake and Bellizzi.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648